Case: 15-10815     Date Filed: 01/14/2016    Page: 1 of 12


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-10815
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 3:13-cv-00580-BJD-JRK

WILLIAM DALE ELLIOTT,

                                                                    Plaintiff-Appellant,

                                        versus

OFFICER RICHARD B. WILCOX,
individually,
LIEUTENANT BENJAMIN ALLEN,
individually,
OFFICER ERMON L. BENTLEY,
individually,
OFFICER KERRY WAYNE TANNER,
individually,
DAVID B. SHOAR,
in his official capacity as Sheriff of St. Johns County, Florida,

                                                               Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (January 14, 2016)
                Case: 15-10815     Date Filed: 01/14/2016   Page: 2 of 12


Before ED CARNES, Chief Judge, MARCUS, and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:

         William Elliott appeals the district court’s grant of summary judgment in

favor of the defendants on his 42 U.S.C. § 1983 claims for false arrest and

excessive force.

                                            I.

         We view the facts in the light most favorable to Elliott. See Mobley v. Palm

Beach Cty. Sheriff Dep’t, 783 F.3d 1347, 1352 (11th Cir. 2015).

         Elliott, an officer in the Florida Army National Guard, lives in a

neighborhood located in a subdivision in St. Johns County, Florida. A grassy trail

runs between Elliott’s neighborhood and another neighborhood in the subdivision.

The subdivision owns the trail, but a power company has an easement across it to

run power lines. The trail is located underneath those power lines.

         Elliott was walking his dog along that trail when he encountered Richard

Wilcox, a Florida Wildlife Conservation Commission (FWC) officer, who was out

on patrol. Wilcox was patrolling the trail because he had received information

from the power company and a local hunting club about trespassers in that area.

He also saw a “No Trespassing” sign as he entered the trail. Wilcox believed that

the power company owned the trail and that Elliott did not have permission to be

there.

                                            2
              Case: 15-10815      Date Filed: 01/14/2016   Page: 3 of 12


      Wilcox informed Elliott that he was patrolling for the power company and

that Elliott was trespassing on its land. Elliott replied that he was not trespassing

because the subdivision owned the land and had put up the “No Trespassing”

signs. Wilcox continued to insist that Elliott was trespassing and asked for his

identification. Elliott refused to give him his identification because he did not

realize that Wilcox was a law enforcement officer. As he began to walk away, an

intern in Wilcox’s truck alerted Wilcox that Elliott was apparently wearing an

Army Combat Unit-ACU holster underneath his jacket. Wilcox asked Elliott if he

was carrying a weapon. Elliott replied that he was and Wilcox demanded his

concealed carry permit, which Elliott refused to produce. After Elliott continued

walking away toward his home, Wilcox called his supervisor, Lieutenant Benjamin

Allen, to report the encounter.

      As Elliott neared his home, Wilcox drove up alongside him and again asked

for his identification. Elliott once again refused. When he got home he put his

weapon away (he does not specify where he put it) and called the St. Johns County

Sheriff’s Office and the subdivision security service to report the encounter.

      The Sheriff’s Office dispatched Officers Ermon Bentley and Kerry Tanner

to the subdivision in response to Elliott’s call. Bentley and Tanner went to the

subdivision, where they met with Wilcox. Wilcox told them that he had

encountered someone trespassing on the trail, that the person had a gun, and that he


                                           3
              Case: 15-10815      Date Filed: 01/14/2016   Page: 4 of 12


had refused to give Wilcox his identification. Wilcox took Bentley and Tanner to

the trail, where he showed them the “No Trespassing” signs. Bentley and Tanner,

like Wilcox, believed that the power company owned the land. All three officers

then proceeded to Elliott’s home (Wilcox obtained Elliott’s address from the

subdivision’s security guards).

      Bentley and Tanner arrived first. They met Elliott and his wife outside his

front door and began to discuss the encounter between Elliott and Wilcox. They

also patted down Elliott and did not find a weapon. Wilcox arrived at Elliott’s

home during that discussion, left his vehicle, and began to move toward the front

porch. Wilcox told Elliott that he was under arrest, and either Bentley or Tanner

told him to put his hands behind his back. Elliott, who was holding his cell phone,

then took his phone, hit the emergency unlock, began to turn around, handed the

phone to his wife, told his wife to call his boss, and then put his hands behind his

back. Bentley and Tanner quickly moved to restrain Elliott. They slammed him

into a column on the front porch and then pushed him down onto the concrete

driveway, while repeatedly yelling at him to “stop resisting.” One of them put his

knee into Elliott’s back, put Elliott’s hands behind his back, handcuffed him, lifted

him up, and put him into the squad car. He was taken to the county jail, booked,

and charged with armed trespass on property other than a structure, in violation of




                                           4
                Case: 15-10815        Date Filed: 01/14/2016       Page: 5 of 12


Fla. Stat. § 810.09(2)(c), and resisting an officer without violence, in violation of

Fla. Stat. § 843.02. He was released the next day and the charges were dropped.

       After his release, Elliott went to the hospital and was treated for cuts and

bruises along his head and shoulder. He did not need stitches. He was also

diagnosed with a chip fracture of the bone in his left arm and event-specific Post-

Traumatic Stress Disorder.

       Elliott filed a complaint under 42 U.S.C. § 1983 against Wilcox, Allen,

Bentley, and Tanner.1 He alleged that all of them had falsely arrested him and

conspired to violate his civil rights. He also alleged that Bentley and Tanner had

used excessive force when arresting him. The district court granted the

defendants’ motions for summary judgment, finding that they were entitled to

qualified immunity on the false arrest claims and that Bentley and Tanner did not

use excessive force (and, even if they did, qualified immunity applied). The court

also concluded that Elliott did not present sufficient evidence to defeat summary

judgment on his conspiracy claim. 2



       1
         Elliott also listed St. Johns County Sheriff David B. Shoar as a defendant, alleging
§ 1983 claims against him for municipal liability for false arrest and excessive force and Florida
common law claims for false imprisonment and battery. The district court granted Shoar’s
motion for summary judgment on the § 1983 claims and dismissed the Florida claims without
prejudice. Because Elliott does not mention those claims in his initial brief, he has abandoned
them. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–82 (11th Cir. 2014).
       2
          Elliott also moved for partial summary judgment on the § 1983 false arrest claims. The
district court denied that motion as well.

                                                 5
              Case: 15-10815     Date Filed: 01/14/2016     Page: 6 of 12


      Elliott contends that the district court erred in granting summary judgment to

the defendants on his false arrest and excessive force claims. He has abandoned

his conspiracy claim because he failed to raise that issue in his initial brief. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–82 (11th Cir. 2014).

                                           II.

      “We review de novo a grant of summary judgment.” Mobley, 783 F.3d at

1352. The purpose of qualified immunity “is to allow government officials to

carry out their discretionary duties without the fear of personal liability or

harassing litigation, protecting from suit all but the plainly incompetent or one who

is knowingly violating the federal law.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th

Cir. 2002) (quotation marks and citation omitted). “Because qualified immunity is

a defense not only from liability, but also from suit, it is important for a court to

ascertain the validity of a qualified immunity defense as early in the lawsuit as

possible.” Id. (quotation marks omitted).

      To obtain qualified immunity, the defendants must show that they were

acting within their discretionary duty. Mobley, 783 F.3d at 1352. There is no

dispute that they were. To overcome qualified immunity, Elliott must establish (1)

that the defendants violated his constitutional rights and (2) that “the law clearly

established those rights at the time of the alleged misconduct.” Id. at 1352–53




                                           6
              Case: 15-10815    Date Filed: 01/14/2016    Page: 7 of 12


(quotation marks omitted). “We may address those two inquiries in either order.”

Id.

                               A.    FALSE ARREST

      Elliott first argues that Wilcox, Bentley, Tanner, and Allen wrongfully

arrested him. An arrest made without probable cause violates the Fourth

Amendment. Kingsland v. City of Miami, 382 F.3d 1220, 1232 (11th Cir. 2004).

Probable cause exists if “the facts and the circumstances within the collective

knowledge of the law enforcement officials, of which they had reasonably

trustworthy information, are sufficient to cause a person of reasonable caution to

believe that an offense has been . . . committed.” Madiwale v. Savaiko, 117 F.3d
1321, 1324 (11th Cir. 1997) (quotation marks omitted). An officer is “entitled to

qualified immunity if there was arguable probable cause for the arrest.”

Kingsland, 382 F.3d at 1232. Arguable probable cause exists if “reasonable

officers in the same circumstances and possessing the same knowledge as the

[d]efendants could have believed that probable cause existed” for the arrest. Von

Stein v. Brescher, 904 F.2d 572, 579 (11th Cir. 1990).

      Reasonable officers in the defendants’ shoes could have believed that

probable cause existed to arrest Elliott for armed trespass. Florida law provides

that a “person who, without being authorized, licensed, or invited, willfully enters

upon or remains in any property other than a structure or conveyance” as to which


                                          7
              Case: 15-10815     Date Filed: 01/14/2016     Page: 8 of 12


“notice against entering or remaining is given . . . by posting . . . as described

[under Florida law]” commits the “offense of trespass on property other than a

structure or conveyance.” Fla. Stat. § 810.09(1)(a)(1). That person is guilty of a

third degree felony if he is armed during the commission of that offense. Id.

§ 810.09(2)(c).

      Wilcox saw a “No Trespassing” sign at the entrance to the trail, which gave

him reasonable grounds to believe that Elliott was trespassing. See id. § 810.12

(“The unauthorized entry by any person into or upon any enclosed and posted land

shall be prima facie evidence of the intention of such person to commit an act of

trespass.”). Contrary to Elliott’s argument, it is irrelevant that the sign did not

precisely comply with Florida’s requirements for “No Trespassing” signs. See

Hutton v. Strickland, 919 F.2d 1531, 1541 (11th Cir. 1990) (“In making probable

cause decisions, law enforcement officers are not charged with knowing legal

technicalities and nuances, but with the factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act.”)

(quotation marks omitted). Whatever Elliott knew regarding who owned the land,

or what he told Wilcox about his right to be on the trail, is also irrelevant because

Wilcox believed that the power company owned that land and that Elliott was not

allowed to walk the trail. See Jones v. Cannon, 174 F.3d 1271, 1283 n.4 (11th

Cir. 1990) (“[W]hat counts for qualified immunity purposes relating to probable


                                           8
                Case: 15-10815       Date Filed: 01/14/2016       Page: 9 of 12


cause to arrest is the information known to the defendant officers . . . at the time of

their conduct, not the facts known to the plaintiff then or those known to a court

later.”); see also Hutton, 919 F.2d at 1542 (noting that we do not hold “arresting

officers to knowledge of property law in determining probable cause”). Finally,

Elliott does not dispute that he told Wilcox that he was armed.

       Based on all of those facts, Wilcox had arguable probable cause to arrest

Elliott for armed trespass. See id. at 1539–41 (concluding that officers had

probable cause to arrest the plaintiffs for trespass under Florida law where the

property was posted with a “No Trespassing” sign and the officers believed that the

plaintiffs did not own the property). It follows that Allen, Bentley, and Tanner also

had arguable probable cause for the arrest because they could rely on information

that Wilcox gave them about his encounter with Elliott. See Madiwale, 117 F.3d at

1324; see also Voorhees v. State, 669 So. 2d 602, 609 (Fla. 1997) (“The fellow

officer rule allows an arresting officer to assume probable cause to arrest a suspect

from information supplied by other officers.”). The court correctly granted

summary judgment on the false arrest claims. 3




       3
          Because the defendants had arguable probable cause to arrest Elliott for armed trespass,
we need not address the district court’s findings (or the parties’ contentions) about whether the
defendants also had arguable probable cause to arrest Elliott for other crimes. See Welding
Servs., Inc. v. Forman, 509 F.3d 1351, 1356 (11th Cir. 2007) (“This court may affirm on any
ground supported by the record.”).

                                                9
             Case: 15-10815      Date Filed: 01/14/2016   Page: 10 of 12


                            B.     EXCESSIVE FORCE

      Elliott next argues that Bentley and Tanner used excessive force when

arresting him. The Fourth Amendment “encompasses the right to be free from

excessive force during the course of a criminal apprehension.” Mobley, 783 F.3d

at 1353 (quotation marks omitted). Bentley and Tanner are entitled to qualified

immunity unless Elliott can show that “the law clearly established that [the]

particular amount of force” they used was excessive. Lee, 284 F.3d at 1198.

      To show that the law was clearly established, Elliott must identify a

“materially similar case that has already decided that what the [defendants were]

doing was unlawful.” Id. (quotation marks omitted). There is a “narrow

exception” to that rule. Priester v. City of Riviera Beach, 208 F.3d 919, 926 (11th

Cir. 2000). If Elliott can show that Bentley and Tanner’s conduct “lies so

obviously at the very core of what the Fourth Amendment prohibits that the

unlawfulness of the conduct was readily apparent to [them], notwithstanding the

lack of caselaw,” then they are not entitled to qualified immunity. Id. (quotation

marks omitted). Under the general rule and narrow exception, “pre-existing law

must dictate, that is, truly compel (not just suggest or allow or raise a question

about), the conclusion for every like-situated, reasonable government agent that

what the [defendants were] doing violate[d] federal law” to overcome qualified

immunity. Id. at 927 (quotation marks omitted).


                                          10
             Case: 15-10815      Date Filed: 01/14/2016    Page: 11 of 12


      The only case Elliott points to as materially similar is Smith v. Mattox, 127
F.3d 1416 (11th Cir. 1997). Smith was a “very close case” in which the plaintiff

was “barely” able to overcome qualified immunity. Id. at 1419. The officer told

the plaintiff to “get down,” and after he “docilely submitted to arrest” the officer

broke his arm while handcuffing him. Id. at 1418. Elliott, however, did not

“docilely” submit to arrest after he was told to put his hands behind his back — he

took his phone, pressed a button on it, gave it to his wife, and then put his hands

behind his back. See id. at 1420 (stating that the suspect was “offering no

resistance at all”). The Smith opinion emphasizes that the plaintiff had suffered a

broken arm that required surgery for multiple fractures. Id. at 1418, 1420. That

injury is more severe than Elliott’s injuries, and it indicates that a greater degree of

force was involved in the Smith case. Because the Smith case is not materially

similar to the present case, it does not clearly establish that Bentley and Tanner

used excessive force. See id. at 1419 (“[If] case law, in factual terms, has not

staked out a bright line, qualified immunity almost always protects the defendant.”)

(quotation marks omitted).

      Nor can Elliott show that every reasonable officer in Bentley and Tanner’s

position would have known that the force was unlawful. Priester, 208 F.3d at 926–

27. Their conduct was not egregious enough to be “so far beyond the hazy border

between excessive and acceptable force that [they] had to know [they were]


                                           11
             Case: 15-10815     Date Filed: 01/14/2016   Page: 12 of 12


violating the Constitution even without caselaw on point.” Id. at 926 (quotation

marks omitted); cf. Oliver v. Fiorino, 586 F.3d 898, 907–08 (11th Cir. 2009)

(denying qualified immunity where the officers tasered an un-resisting person “at

least eight and as many as eleven or twelve times over a two-minute span,” even

though he was “writhing in pain on the hot pavement and . . . had gone limp,”

because that force was “so plainly unnecessary and disproportionate that no

reasonable officer could have thought” it was lawful); Priester, 208 F.3d at 923 n.1,

927–28 (denying qualified immunity because “no reasonable officer” could have

believed it was lawful for an officer to order a 94-pound German Shepard to attack,

unprovoked, a person suspected of stealing $20 in snacks from a golf shop who

immediately submitted to arrest, and let that attack continue for at least two

minutes while threatening to kill the person when he resisted). The district court

did not err in granting summary judgment to Bentley and Tanner on Elliott’s

excessive force claims.

      AFFIRMED.




                                          12